Citation Nr: 1422956	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-17 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran served on active duty from May 1990 to January 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in February 2011.  However, the VA examination report is not wholly sufficient and the Board finds that a new VA examination is warranted on remand.

In the February 2011 VA examination, the VA examiner found that the Veteran's bilateral patellofemoral syndrome was not caused by or the result of treatment in the military.  The examiner failed to note whether it was at least as likely as not that a knee disability was incurred in service beyond the realm of medical treatment.  

Additionally, the VA examiner noted that the Veteran had bilateral patellofemoral syndrome which was due to patella alta, a congenital condition.  While congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes, a disability that is superimposed upon a congenital defect may be service connected as well as a congenital (developmental or familial) disease.  See 38 C.F.R. §§ 3.303, 4.9 (2013); VAOPGCPREC 82-90 (July 18, 1990).  The examiner additionally did not remark at all upon the December 2008 diagnosis of chondromalacia or whether that disorder was related in any way to the Veteran's service.  See December 2008 VA Medical Center Treatment Note.

On remand, the VA examiner must discuss whether the Veteran has a disability which is superimposed upon patella alta, if found on re-examination, and whether such disability had its onset during or is otherwise related to service.  Additionally, the examiner must address whether patella alta is a defect or a disease.  Furthermore, the examiner must address whether any other identified knee disability had its onset during or is otherwise related to service.

Finally, the Veteran's most recent VA treatment records in the claim file are dated in December 2008 and his most recent available private treatment records are dated in July 2010.  Additional efforts must be undertaken to associate relevant treatment records with the claim file in accordance with VA's duty to assist.  

Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain complete VA treatment records from the VA Medical Center in Albuquerque, New Mexico dated after December 2008.

2.  Contact the Veteran and request authorization and consent to release information to VA for any other private doctor who has treated the Veteran's bilateral knee disability.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the bilateral knee disability.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner should first identify the Veteran's current right and left knee disabilities and comment on whether the Veteran has a congenital defect or if any congenital condition is a disease.  A defect is a structural or inherent abnormality or condition that is more or less stationary in nature.  In contrast, a disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. 

The examiner must comment on whether there is any disability superimposed on any identified congenital defect.  If there is a superimposed disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during or is related to his active service.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right knee disability (including any congenital disease) had its onset during or is related to his active service.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left knee disability (including any congenital disease) had its onset during or is related to his active service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

